 



EXHIBIT 10.9
Keynote Systems, Inc.
SECURITIES REPURCHASE PLAN
     Pursuant to the authority (the “Board Authority”) granted by the Board of
Directors of Keynote Systems, Inc. (the “Purchaser”) at its meeting held
January 21, 2005, the Purchaser was authorized to repurchase up to 1 million
shares of its common stock (the “Securities”).

1.   The Purchaser hereby requests UBS Securities LLC (“UBS”) to act as its
agent to purchase the Securities pursuant to the plan described herein (the
“Plan”). All purchases by UBS pursuant to this Plan and all actions taken by the
Purchaser in respect of the institution of this Plan shall be subject to the
provisions of the letter agreement between the Purchaser and UBS dated
January 25, 2005. The Purchaser agrees not to take, nor permit any person or
entity under its control to take, any action that could reasonably be expected
to jeopardize the availability of Rule 10b-18 (“Rule 10b-18”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) for the
repurchases pursuant to the Plan.

2.   If, following a request pursuant to Paragraph 1, UBS agrees in writing to
purchase Securities pursuant to the Plan:

  (a)   UBS shall conduct its purchase of Securities pursuant to this Plan on
behalf of the Purchaser until terminated in accordance with the provisions of
the following sentence. The Plan shall take effect of June 12 2006, and
terminate on the earlier of (i) the close of business on December 11, 2006,
(ii) the date on which the Maximum Amount (as defined below) of Securities have
been purchased, (iii) the date on which UBS terminates its appointment in
accordance with the following sentence and (iv) the date, if any, the Purchaser
notifies UBS that the Purchaser’s outside counsel has advised the Purchaser that
repurchases under this Plan may violate an applicable law, rule or regulation.
UBS may terminate its appointment on written notice to the Purchaser. Any
termination under (iii) or (iv) shall be effective on the first business day
after the day on which the notice is given, provided that such termination shall
be effective when the notice is given if required by law. Such written notice
may be made by facsimile, as provided in Paragraph 2(l). Notwithstanding
termination, the Purchaser shall be solely responsible for any purchases made by
UBS on the Purchaser’s behalf prior to UBS’s receipt of such written notice of
termination.     (b)   The Purchaser will not give any instructions with respect
to the execution of this Plan to UBS and UBS will not take any instructions from
the Purchaser, other than as described in Paragraph 2(f) below. The Purchaser
will not communicate any non-public information to the [equities division – note
the breadth of this restriction needs to be considered on a case by case basis
in light of the relationships the Purchaser has with various ‘equities’
divisions, including ECM] of UBS during the term of this Plan.     (c)   The
Purchaser will notify UBS (i) of the intention on the part of any affiliated
purchaser, as defined in Rule 10b-18, of the Purchaser to purchase Securities on
any day if such purchase is to be effected otherwise than through UBS pursuant
to this Plan, and (ii) if the Purchaser is engaged in a distribution of
Securities within the meaning of Regulation M under the Exchange Act, and upon
receipt of such notification UBS shall refrain from purchasing any Securities
hereunder on such day. The Purchaser shall be solely responsible for any
purchases made by UBS on the Purchaser’s behalf prior to UBS’s receipt of such
notification. Notwithstanding this and the preceding paragraphs, if UBS receives
a notice to terminate or suspend purchases for any reason, UBS shall
nevertheless be entitled to make, and the Purchaser shall be solely responsible
for, a purchase hereunder pursuant to a bid made before such termination or
suspension is to become effective.     (d)   On the date UBS agrees to purchase
Securities pursuant to the Plan, the Purchaser will be deemed to have given an
irrevocable order to UBS to purchase, during the period from June 12, 2006 until
December 11, 2006 (inclusive), at then prevailing prices and in accordance with
the terms of this Plan and the letter agreement referred to above, a maximum of
1,000,000 Securities at a price of $13.00 per share or less. UBS shall be
permitted to buy a block of stock that exceeds the applicable 10b-18 volume
limits on any given day, provided that no other 10b-18 purchases are made and
the price does not exceed $11.50 per share.         UBS and the Purchaser intend
that the purchase of Securities contemplated by this Plan comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, and shall be
interpreted so as to comply with the requirements of Rule 10b5-1(c).
Accordingly, the Purchaser represents to UBS that as of the date of any initial
purchase under the plan pursuant to Paragraph 1, the Purchaser is not aware of
material non-public information with respect to the Purchaser or any of its
securities, including the Securities and is entering into this Plan in good
faith and not as a part of a plan or scheme to evade the prohibitions of
Rule 10b5-1. The Purchaser acknowledges that Rule 10b5-1 does not permit the
Purchaser to (i) exercise any influence over how, when or whether UBS effects
purchases of the Securities contemplated by this Plan or (ii) alter or deviate
from this Plan or to change the number of Securities, price or timing of the
purchases of Securities contemplated hereby.         Except as otherwise
provided in this Plan, UBS shall determine, in its sole discretion, the timing,
amount, prices and manner of purchase of Securities during such period, so long
as such purchases are within the limits established by the Purchaser for such
period.     (e)   UBS shall provide confirmations of purchases of Securities to
the Purchaser promptly and to other persons as the Purchaser designates in
writing. In addition UBS shall provide reports of such transactions to the
Purchaser or its designee as agreed by the Purchaser and UBS.     (f)   The
Purchaser shall pay for the Securities within three business days after
purchase. Purchased Securities will be held or delivered in accordance with the
Purchaser’s written instructions. The Purchaser agrees to pay to UBS a fee of
$0.03 per share for Securities purchased pursuant to this Plan.     (g)   On the
date the Purchaser makes a request pursuant to Paragraph 1, the Purchaser will
be deemed to represent and warrant to UBS that: this Plan and the transactions
contemplated by this Plan have been duly authorized by the Purchaser; upon UBS’s
agreement to purchase Securities pursuant to this Plan, this Plan is the valid
and binding agreement of the Purchaser, enforceable in accordance with its
terms; performance of the transactions contemplated herein will not violate any
law, rule,

 



--------------------------------------------------------------------------------



 



      regulation, order, judgement or decree applicable to the Purchaser or
conflict with or result in a breach of or constitute a default under any
agreement or instrument to which the Purchaser is a party or by which it or any
of its property is bound; no governmental, administrative or official consent,
approval, authorization, notice or filing is required to perform the
transactions contemplated herein; and it has publicly disclosed its intention to
institute the Plan for the acquisition of the Securities contemplated hereby.  
  (h)   The Purchaser shall indemnify UBS and its affiliates and employees
against any liabilities or expenses (including reasonable attorney’s fees and
disbursements), or actions in respect of any liabilities or expenses, arising
from or relating to the services furnished pursuant to, or from any matter
referred to in, this Plan including, but not limited to, liabilities and
expenses arising by reason of any violation or alleged violation of any state or
federal securities laws, except to the extent such liabilities or expenses
result from gross negligence or bad faith of UBS or its affiliates. The
Purchaser shall also promptly reimburse UBS and its affiliates for all
reasonable expenditures (including reasonable attorney’s fees and disbursements)
made to investigate, prepare or defend any action or claim in respect of any
such liability or expense, regardless of whether any litigation is pending or
threatened against UBS or its affiliates. The provisions of this paragraph shall
survive the termination of this Plan.     (i)   All communications and notices
shall be in writing (including facsimile transmissions) or confirmed in writing
(including facsimile transmissions) and (unless provided otherwise) shall be
effective when received at the address specified below or such other address
designated by written notice to the other party:

  (i)   if to UBS, to it at:

UBS Securities LLC
677 Washington Blvd.
6th Floor Trading South
Stamford, CT 06901
Attn: Young Z. Kim

  (ii)   if to the Purchaser, to it at

Keynote Systems, Inc.
777 Mariners Island Boulevard
San Mateo, CA 94404
Attn: Drew Hamer — Chief Financial Officer

  (j)   Neither party may assign its rights and obligations under this Plan to
any other party, provided however that UBS may assign its rights and obligations
under this Plan to any affiliate of UBS.

3.   Neither party shall refer to the other or any affiliate of the other in any
public statement or disclosure document without the prior consent of the other
party or such affiliate.   4.   This Plan shall be governed by and construed in
accordance with the law of the State of New York (without giving effect to any
provisions thereof relating to conflicts of law).

Dated: 6/8/06
Keynote Systems, Inc.

                     
By:
  /s/ Andrew Hamer                
 
                    Name: Andrew Hamer                 Title: Chief Financial
Officer                
 
                    UBS Securities LLC                
 
                   
By:
  /s/ Daniel Covatta       By:   /s/ Richard Ryan    
 
                    Name: Daniel Covatta       Name: Richard Ryan     Title:
Executive Director       Title: Associate Director    

 